‘OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                       AUSTIN




Honorable 8. A. Bodipr
Qouaty maitor
wllllam8oa County
Coorgetorm, Toxar

Dear Slrr




                                tr of thatboar,or
                                to tot.   to break a




          -4. I? eaoh County Commlrrlonrr is nqalml
     to rote on matters eotalagbefore the Ooart wlmt ls
Honorable 8. A. Badges, Page 8


     the penalty for    f8illag or rdwing,   to rote?.

          Artirlo 2S4t, Toraon*r Annotated       Cid.l Sktater,
naaa a8 rouowm
          Yho  rereral mmal88loaer8, tog&her with
     the warty  la&e, 8bll wapoar the rComlosfonrrs
     Court’ aad the oountr Judg8, when prmmt, 8lmll
     be th0 pnrldia8     0rrf08r of 8da eoVt.*
          Ne qaote     iron Texao forlapntdenor,
                                              Yolaae IT, pago
8S9 aad SbO us iollant
          *Any thrw mnbers or tha Comiwfonerr         Uoart,
     iaelnding the ooonty j&go, wrutitute       a qoorua ror
     the tnmraotloh of a a rb a a ~no r s
                                        lxmpt that of 1-p
     lag a 00$&y tar. That I8 ta ray, a uortm for the
     traa8aotfon or bo8Lnssr 18 oonrtitut    08 by any three
     wzml8rlooer8    or br the ooeaty Jo&go aad any two
     oonael8efonsr8.  . . It ia not nooersar~ that thr
     oounty fadgo bq p r r seal:8d prorfdlang la order that
     the C8wdrrioam      Cart mar tranoaot it8 bunlnsr~;
     the rtatuter merely reqairo that.thr wmty       fndgo
     prwiae whoa ho 18 pre8aat. . .* Arti          W43,
     Vernon’s Amotatul Oltil Statuter) Dalton T. Allen,
     am 9. 1. 4s9.
          seotioa 18 o? Article s    0r the Toxa8 Coa8titutioa
reach, in pa-t, a8 r0mnm
          I    . Eaoh oounty .&all  ia llka wsuaor bo di-
     dad i& o fo uroomaiwioaers     prwfaetr ,-inlaoh or
     whloh thee mhall be elwted b? t&e qua.lSiiedrotora
     therwf one eorurtyoomd8810aeTr who &all hold hi8
     0rrf00 ror twv year8 ant11  hi8 luoow8or rh8U br
     elooted and qualitltir The wwltr 8olsAfr8ion*rr80
     ehoaen, wfth the ooantf Jadge, as prwfding oftfoor,
     8hall wqwe    thm eoanty eermai88loner8 oewt, rhieh
     #hall lrwolse mob powg8 aad Jorlrdiotioa      mar all
     ooimtf bruinoar a8 i8 ooafornd   in this Conrtltatioa
     and th* laws ot the Stato, or a8 may bo hereafter
     preseribe4.n
          Silthretrronoe te par tfrrt question,your atten-
tion in re8peotfull~ dlrwted to our OpXnSoa Ho. 0-lTl6,
Eo2craI2lc   2.    A. :iocgs,   Pi!Je 3




which    >OldS    that:

             The  aounty jUdC% enjoys equal voting ri@tS
        Flits all 0: t58 othes %e&Srs   of th8 OCiXIiSS%OnOl%.
        oourt wbloh ~111 include   tie ri$it to zrake or aoe-
        0nC onT ;?otion 3Ed the right to rots whether there
        be a tie aLzo&; the votes of othor members   oi the
        court or not.-

             tFe are oroloelng       nf the above mntfortet~@in-
                                   a oopy
103 ior your inrori23tion and 00nmzile~oe.      You will   note, am
above stated, that the oounty judge has the slat         to rot8 on
nll ratters   brou&t  beiore the oo.~lsaionors~    court regnfricg
a VGtQ oi tSnt b.ody, ah:ch iaoludes   the rf;ht to xka or see-
cd   qny xotion and the +ht     to vote whether   there ha 3 tic
nnon~ the votes of the other ze&ers     of t!xe oourt or zmt.
The ri@t    of thu oounty judge to vote on sll zatters      brought
befcre the oozalsslor~ers*   aourt is not rsstrieted     to in-
3tences to vihcrretk3re is 3 tie vote.

            In ro>lj= to your seaond~.question,     It 63pars    tros
all tkza sathorltlos    Cat  1713hare exmined,     c03stitutionsl,
atctutor;,   or Judioial interpretstions,      the  county judge 15
cot requfrsd    or o&gelled   to vote upon any mtter       brou&t     be-
fori? t2-e o+x?isi~Sionars~ cou&,    but As  the rl!+t to vote or
reiraln iron voting as he -33~ detornlne,

            In ansmr    to yc?;r third rjuostton as.above   etated,
aay t'hree zezxbers oi t:e mmlssloners*      court,   ineluding the
county         * 3ocstltute
         jUiiC.3             a p3rum   for thk transaetfon    or any
buc,iCe-.ssexcept that of le~yk~x a county tax.       Therefore,
wtmt !ms been said ~:ith refersnoo     to requiring: or cozpUin~
a cowitp jud;:e to vote on arty mttor     before the oozzaissioneru*
oourt is e-usll; a~g~lieob~a to any cozsui8s1oner, and esch ocm-
ti.ssioxer a%~ YGto or refuse to vote on any c_uost.iGn as he
s?.all Caternine.

           In recly to yo:r fourth qusstfon,    you am  advised
t&t   a oo~~issiomr   is not required  or cozpelled  to vote Oil
any xattzr ocr,i~~,zbefcre the oo*xrt, aad thet a reiusal to
-rota 03 sn: ouob xatter dG8.5 riot constAtute  a 2em.l Offen
or acy aature.
Bonorabie Ii. A.   IIodg88,P8gO4




                                   Ardelllllll8n8
                                        &8)8tUlt